Case 0:18-cv-62621-JEM Document 12 Entered on FLSD Docket 01/22/2019 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

 MICHAEL KING,               §
                             §
          Plaintiff,         §                     Civil Action No. 0:18-cv-62621-JEM
                             §
          v.                 §
                             §
 DYNAMIC RECOVERY SOLUTIONS, §
                             §
          Defendant.         §
                             §
                             §


                                  NOTICE OF SETTLEMENT

        TO THE CLERK:

 NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

 settlement. The parties anticipate filing a stipulation of dismissal of this action with prejudice

 pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



                                               RESPECTFULLY SUBMITTED,

   DATED: January 22, 2019
                                              By: /s/ Amy L. Bennecoff Ginsburg
                                                  Amy L. Bennecoff Ginsburg, Esq.
                                                  Kimmel & Silverman, P.C.
                                                  30 E. Butler Avenue
                                                  Ambler, PA 19002
                                                  Tel: 215-540-8888
                                                  Fax: 215-540-8817
                                                  aginsburg@creditlaw.com

                                                  Attorney for the Plaintiff
Case 0:18-cv-62621-JEM Document 12 Entered on FLSD Docket 01/22/2019 Page 2 of 2



                                CERTIFICATE OF SERVICE

               I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

 copy of the Notice of Settlement in the above-captioned matter, upon the following via CM/ECF

 system:

 Charles James McHale, Esq.
 Golden Scaz Gagain, PLLC
 201 North Armenia Avenue
 Tampa, FL 33609
 813-251-5500
 Email: cmchale@gsgfirm.com
 Attorneys for Defendant


 Dated: January 22, 2019                    By: /s/ Amy L. Bennecoff Ginsburg
                                            Amy L. Bennecoff Ginsburg, Esq.
                                            Kimmel & Silverman, P.C.
                                            30 E. Butler Avenue
                                            Ambler, PA 19002
                                            Tel: 215-540-8888
                                            Fax: 215-540-8817
                                            aginsburg@creditlaw.com
